Order                                                                          Michigan Supreme Court
                                                                                     Lansing, Michigan

  June 5, 2020                                                                       Bridget M. McCormack,
                                                                                                   Chief Justice

  153828 (80)                                                                             David F. Viviano,
                                                                                          Chief Justice Pro Tem

                                                                                        Stephen J. Markman
                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                        Elizabeth T. Clement
                                                                                       Megan K. Cavanagh,
                                                                                                        Justices
  v                                                         SC: 153828
                                                            COA: 324018
                                                            Wayne CC: 14-000152-FC
  THEODORE PAUL WAFER,
           Defendant-Appellant.

  _________________________________________/

         By order of April 26, 2019, the motion for reconsideration of this Court’s March
  9, 2018 order was held in abeyance for People v Price (Docket No. 156180). On the
  Court’s own motion, the motion for reconsideration of this Court’s March 9, 2018 order
  is again considered, and it is GRANTED with respect to the defendant’s double jeopardy
  issue. We AMEND this Court’s March 9, 2018 order to read as follows:

                On October 12, 2017, the Court heard oral argument on the
         application for leave to appeal the April 5, 2016 judgment of the Court of
         Appeals. On order of the Court, the application for leave to appeal is again
         considered, and it is DENIED, with respect to the defendant’s jury
         instruction and prosecutorial misconduct issues, because we are not
         persuaded that those questions presented should be reviewed by this Court.
         That part of the application for leave to appeal raising a double jeopardy
         issue remains pending.

        We further order that Justice MARKMAN’s accompanying dissenting statement to
  the Court’s March 9, 2018 order remains unchanged.

          We direct the Clerk to schedule oral argument on that part of the defendant’s
  application for leave to appeal addressing double jeopardy. MCR 7.305(H)(1). The
  appellant shall file a supplemental brief within 42 days of the date of this order
  addressing whether the defendant’s convictions for second-degree murder, MCL 750.317,
  and statutory manslaughter, MCL 750.329(1), violate constitutional prohibitions against
  double jeopardy. See People v Miller, 498 Mich. 13 (2015). In addition to the brief, the
  appellant shall electronically file an appendix conforming to MCR 7.312(D)(2). In the
  brief, citations to the record must provide the appendix page numbers as required by
  MCR 7.312(B)(1). The appellee shall file a supplemental brief within 21 days of being
  served with the appellant’s brief. The appellee shall also electronically file an appendix,
  or in the alternative, stipulate to the use of the appendix filed by the appellant. A reply, if
                                                                                                               2

any, must be filed by the appellant within 14 days of being served with the appellee’s
brief. The parties should not submit mere restatements of their application papers.

       We direct the Clerk to schedule the oral argument in this case for the same future
session of the Court when it will hear oral argument in People v Davis (Docket No.
160775).

       The Prosecuting Attorneys Association of Michigan and the Criminal Defense
Attorneys of Michigan are invited to file briefs amicus curiae. Other persons or groups
interested in the determination of the issue presented in this case may move the Court for
permission to file briefs amicus curiae.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         June 5, 2020
       t0602
                                                                             Clerk